DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statements (IDS) were filed since 11 April 2022, the date of the Applicant’s most recent response.  

 Status of Claims
This action is in reply to the application submitted by the applicant on 21 May 2019, the Applicant’s response on 11 April 2022 and the telephone interview on 25 April 2022.
Claims 2, 10 and 18 were previously canceled by Applicant.
Claims 21-23 are canceled by Applicant. 
Claims 1, 3-9, 11-17, and 19-20 have been amended by Applicant.
Claims 1, 3-9, 11-17, and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1, 3-9, 11-17, and 19-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1 and 3-8 are directed to a machine (GUI), claims 9 and 11-16 are directed to a process (method) and claims 17 and 19-20 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 1, 3-9 and 11-16 recite a system and a method directed to the abstract idea that “optimize retirement accounts, as the lengthy term of the account increases sensitivity to asset allocation, contribution strategies, withdraw strategies, and changes in supplemental retirement benefits”, (Spec ¶ [0003]).  Claims 1, 9 and 17 recite in part “a graphical user interface (GUI) for a financial planning system”, (Spec ¶¶ [0005], [0006] and [0007]).  Thus, retirement financial planning, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 9, as representative, recites, “displaying a savings rate page”, “displaying the list of savings-option selectors on the savings rate page”, “accessing, a predetermined list of savings option selectors including a change-type selector, a company-match selector, and a goal-based selector”, “determining, a projected retirement income based on a first value of the savings-rate field and an assumed savings type being tax-deferred”, “re-determining the projected retirement income based on the first value of the savings-rate field and the assumed savings type being non-tax-deferred”, “excluding the change-type selector from the list of savings-option selectors displayed on the savings rate page”, “comparing the first value of the savings-rate field to a maximum company-match value associated with the respective user”, “excluding the company-match selector from the list of savings-option selectors displayed on the savings rate page”, “determining, a projected income in retirement for the current values of the savings-rate field and the savings-type field”, “excluding the goal-based selector from the list of savings option selectors to be displayed on the savings rate page”, “identifying, a recommended one of the list of savings option selectors”, “displaying a recommendation flag adjacent to the recommended one of the list of savings option selectors”, “receiving a selection of one of the list of savings-option selectors” and “initiating an update to the user profile based on the selection”.  The steps represent a series of calculations for creating a new projected retirement income used in retirement financial planning.  These steps contribute to changes in “savings type being the other of tax-deferred and non-tax deferred and goal-based data which determine the minimum saving yield” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “database (memory element)” for storing data and a “planning engine (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B: The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of storing data in memory, accessing savings options, and identifying recommended savings-option selectors are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 9 and 17 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 3-8, 11-16 and 19-20 do not resolve the issues raised in the independent claims.  Claims 3-8, 11-16 and 19-20 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 3-8, 11-16 and 19-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 9 and 17.  The analysis above applies to all statutory categories of invention.  


Response to Arguments

5.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 11 April 2022, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

	With respect to the rejections at issue, the Applicant asserts that “amendments the independent claims included in this paper reinforce that the present claims are directed to specific functionality of the claimed GUI. Among other things, this paper amends the independent claims to specify details related to dynamic updating of the list of savings-options selectors and associated functionality of the savings rate page. Dynamically updating a list of savings-options selectors within a GUI is an inherently
technical process and, as a result, does not fall under the umbrella of "organizing human activity", as asserted in the Office action”, (Remarks, page 17, ¶ 1).
In response, the Examiner respectfully disagrees because the claims are directed to a process which is related to organizing human activity for providing recommendations for a plurality of savings options to result in financial goals.  This is a long standing fundamental economic practice that is based in retirement financial planning.  Further, this process was previously conducted by hand using pen and paper.  The display content of the GUI does not result in any technical solution of a technical problem.  The content displayed merely provides options to the user of the GUI display.   Accordingly, the Applicant’s argument in this respect is not persuasive.
	
	The Applicant further asserts that “the amendments to the independent claims integrate limitations previously included in the preamble of the claims into their respective bodies. Among other things, this language establishes a clear technological environment including a financial planning system that further includes planning and opportunity rules engines and a database in communication with the engines. The
amendments to the claims further clarify the interaction of the savings rate page of the GUI, the list of savings-options selectors included on the savings rate page, and the various elements of the financial planning system”, (Remarks, page 18, ¶ 1) and the Applicant then references the Specification, ¶ [0229].
	The Applicant then assert’s that “by clearly, conveniently, and dynamically directing users to the most relevant and most beneficial savings options, GUIs according to the present disclosure avoid unnecessary consumption and use of backend system resources (e.g., processing power and memory necessary to run projections and simulations using the planning engine) that the user would otherwise need to evaluate the various savings options available to the user”, (Remarks, page 18, ¶ 1).
 	In response, the Examiner respectfully disagrees because there is no evidence in the Applicant’s disclosure which goes beyond the step of generating a recommendation related to financial planning options.  Further, these options are essentially a resulting calculation of various parameters to suggest a path of action to the user, but with no more technology than providing the displayed information.  There is no evidence of technical steps which result in the suggested actions being taken by the process and as such, the Applicant’s argument in this respect is not persuasive.

	The Applicant further asserts that “the claimed GUI and its various functions provide various improvements to the functioning of computer systems/technology and confine the pending claims to a particular useful application", (Remarks, page 18, ¶ 3).
	In response, the Examiner respectfully disagrees because there is no evidence in the Applicant’s disclosure which suggests any type of resulting step that carries out the recommended path for the financial planning system.  The GUI display alone is not sufficient to meet the ‘significantly more’ standard.  Accordingly, the Applicant’s argument is not persuasive in this respect.
	 
	Employing a computer in the methods merely use existing technology to implement the abstract concept by using steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cernyar (US 8370243 B1) discloses a financial planner and portfolio simulation system projects the simulated cumulative risks and rewards of one or more mixed portfolios in relation to the expected risk and reward of a minimum-risk or relatively risk-free baseline portfolio. As a user enters portfolio input parameters, the system immediately computes, displays, and graphs an inflation-adjusted retirement budget that a baseline portfolio fully invested in minimum-risk assets would be able to sustain. The system also generates--through simulation--a probability distribution of average retirement budgets that the mixed portfolio(s) would be projected to sustain, and graphs various percentile-ranked samples from that distribution on the same computer-generated plot that displays the sustainable retirement budget supported by a baseline (minimum risk) portfolio. The statistical and graphical comparisons of the mixed portfolio(s) to the baseline portfolio assist investors in choosing mixed portfolios best suited to their retirement goals and risk tolerance.
Feinschreiber (US 20140006050 A1) discloses a method is provided for optimizing savings in financial accounts, including healthcare and retirement accounts for an employee and or participant. The method includes receiving information about the participant and financial accounts for which the participant is eligible to use and or using, and generating for the participant a savings hierarchy recommending the order and amounts to be contributed to the financial accounts from the participant's budgeted savings dollars. The method also includes determining generating the savings hierarchy for both full year and partial year activity by the participant. The method further includes transmitting the recommendations to the participant via data displayed as a graphical user interface with a graphical representation of the savings hierarchy to provide the participant with ease of understanding the recommendations for optimizing the budgeted savings dollars or selected contribution amount.
Brose (US 20050004856 A1) discloses systems and methods for facilitating financial advising and planning for a user using a stochastic modeling module. In accordance with an exemplary embodiment of the present invention, the system includes a portfolio integration module for facilitating integration of a user's goals, assets, savings, and risk tolerance to facilitate analyzing and developing a customized strategy for financial portfolio planning of the user. A portfolio reconciler module in communication with the portfolio integration module facilitates comparison of the customized strategy to other strategies and projected user financial decisions in order to further facilitate the financial portfolio planning of the user. A stochastic modeling module in communication with the portfolio integration module and the portfolio reconciler module for facilitating use of data from the portfolio integration module and the portfolio reconciler module in a stochastic modeling analysis using a synchronous stationary bootstrap sampling method to facilitate creation of a proposed situation portfolio for the user. A simulator module in communication with the portfolio integration module, the portfolio reconciler module, and the stochastic modeling module for facilitating forecasting the effects of the proposed situation portfolio on the user's portfolio, and monitoring, simulating, designing, and testing the portfolio integration module, the portfolio reconciler module, and the stochastic modeling module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL R KLOBERG/Examiner, Art Unit 3698
 /Mike Anderson/ Supervisory Patent Examiner, Art Unit 3698